WELLS, Judge.
Earl Brewer appeals from an order modifying his probation to require electronic monitoring. Because the transcript of the modification hearing clearly confirms that the trial court intended to apply section 948.063 of the Florida Statutes and not the Jessica Lunsford Act as recited in the court’s written order, we reverse and remand for correction of the order modifying probation to correctly reflect the trial court’s oral ruling. See Stark v. State, 712 So.2d 454, 455 (Fla. 2d DCA 1998) (finding that the written order of probation should match the trial court’s oral pronouncements); Reiter v. State, 674 So.2d 189, 190-91 (Fla. 2d DCA 1996) (finding that the “written [probation] order must be modified to conform to the court’s oral pronouncement”). The order on appeal is otherwise affirmed.
Affirmed in part, reversed in part, and remanded with instructions.